Citation Nr: 1826203	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for service-connected low back strain with degenerative disc disease.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1993 to February 1993, and received multiple awards and medals including the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The case was previously before the Board in October 2016, at which time, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's low back strain and to comply with the guidance set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  There has been substantial compliance with the remand directives, with respect to the issue being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 18, 2017, symptoms of the Veteran's service-connected low back strain with degenerative disc disease was manifested by, at worst, flexion to 60 degrees; with muscle spasm or guarding severe enough to result in an abnormal gait; and without ankylosis.

2. From April 18, 2017 to August 23, 2017, symptoms of the Veteran's service-connected low back strain with degenerative disc disease was manifested by, at worst, flexion to 25 degrees without ankylosis.

3. From August 24, 2017, symptoms of the Veteran's service-connected low back strain with degenerative disc disease was manifested by, at worst, flexion to 55 degrees, without ankylosis.


CONCLUSIONS OF LAW

1. Prior to April 18, 2017, the criteria for a disability rating in excess of 20 percent for low back strain with degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5242 (2017).

2. From April 18, 2017 to August 23, 2017, the criteria for a 40 percent disability rating for low back strain with degenerative disc disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5242 (2017).

3. From August 24, 2017, the criteria for a disability rating in excess of 20 percent for low back strain with degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for an increased rating for low back strain with degenerative disc disease, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Initial Rating for Low Back Strain

The Veteran seeks an initial rating in excess of 20 percent for his service-connected low back strain.  In July 2012, the Veteran stated that he took medication to treat his low back condition.  The Veteran stated that he pushed himself to perform the exercises during the August 2011 VA examination, despite the pain.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for a low back strain with degenerative disc disease with an evaluation of 20 percent was granted in a January 2012 rating decision.  A statement of the case issued in June 2012 continued the 20 percent rating for low back strain with degenerative disc disease.

The Veteran's low back strain with degenerative disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.  The Board will consider whether the Veteran can receive higher ratings for his low back condition under all applicable diagnostic codes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Note 1.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact, which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 20 percent prior to April 18, 2017, warrants a 40 percent rating percent from April 18, 2017 to August 24, 2017, and does not warrant a rating in excess of 20 percent from August 24, 2017.

June 2011 VA treatment records reflect a diagnosis of chronic low back pain.  A June 2011 x-ray revealed a normal study of the Veteran's low back.  The Veteran reported low back pain located near the midline lower lumbar area, and for the most was dull, which could become sharp at time.  The Veteran reported that over time, his low back pain had been getting worse.  Physical examination revealed flexion to 45 degrees, and extension to 10 degrees; with pain on movement in all ranges, and most severe in extension.

The Veteran was afforded a VA examination in August 2011, which reflected a diagnosis of low back strain.  June 2011 x-rays of the low back did not reveal arthritis.  The Veteran reported that flare-ups impacted the function of his low back, which he described as decreased range of motion and increased pain.  Physical examination of the thoracolumbar spine revealed forward flexion to 70 degrees, with pain at 60 degrees, and a combined range of motion of 165 degrees.  The examiner noted that the Veteran did not have additional imitation in range of motion of the low back following repetitive use testing.  Physical examination revealed muscle spasms or guarding, which were severe enough to result in an abnormal gait.  The Veteran also had functional loss, which included less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.

A March 2013 VA treatment record reflects a diagnosis of lumbar region (primary), lumbosacral disc degeneration, and muscle spasm.  A November 2011 MRI of the lumbar spine revealed mild disc degeneration at L5-S1, without significant stenosis.  The Veteran reported chronic low back pain.  Physical examination revealed flexion to 60 degrees and extension to 10 degrees.

An April 2017 VA treatment record reflects a diagnosis of back pain.  The Veteran underwent a functional capacity examination.  During bending and stooping, the Veteran performed flexion to 25 degrees.  The treatment provider noted that the Veteran's movement was slow, guarded and primarily occurred with upper spine.  The Veteran had increased stress/dress during flexion.  The Veteran performed donning and doffing shoes while sitting, with slow guarded movements.  The Veteran reported that he was unable to squat, because he would not be able to get back up secondary to an expected high level of low back pain.

A May 2017 VA treatment record reflects that the Veteran requested a referral to physical therapy and occupational therapy for the purpose of obtaining employment.  He had been told that he would need this for his lower back in order to have clearance to work.  The Veteran needed to be able to sit for long period and squat.

A June 2017 VA treatment record reflects a diagnosis of low back pain from 1998.  The Veteran reported intermittent chronic low back pain.  He stated that the pain was better when he was standing or walking.  The Veteran reported that he was able to sit for 1 hour at a time, and he drove a cab.  He reported that he would stand and bend backwards or move about to alleviate his pain.  The Veteran reported that sudden movement would aggravate his pain.

A June 2017 VA treatment record reflects a diagnosis of low back pain from 1998.  The Veteran reported that he had dull ache across his low back intermittently, which was made worse from bending, and prolonged sitting.  His back pain would improve from moving about.  The Veteran reported that he had been performing exercises regularly, and was able to sit for four hours at a time.  The treatment provider noted that the Veteran had an increase in range of motion, and improved sitting tolerance.

A July 2017 VA treatment record reflects a diagnosis of low back pain.  The Veteran reported that he had no back pain except with sudden movements, and stated that he was able to sit for prolonged periods without pain.  The Veteran reported that he felt confident that he could drive an eight-hour plus workday without pain.  The treatment provider noted that the Veteran had full functional range of motion, and repeated forward flexion did not provide pain.  The treatment provider opined that the Veteran's low back would not be a limiting factor to driving full time.  The Veteran was discharged from physical therapy and the Veteran was directed to follow through with exercises independently.

The Veteran was afforded a VA examination in August 2017, which reflected a diagnosis of lumbosacral sprain from 1994 and degenerative disc disease from 2011.  A November 2011 MRI of the lumbar spine revealed mild disc degeneration at L5-S1, without significant stenosis.  The Veteran reported flare-ups of his low back, which he described as daily pain, which was worse with activities.  The Veteran reported functional loss or functional impairment of his low back, which he described as pain and stiffness.  Physical examination of the thoracolumbar spine revealed forward flexion to 55 degrees, and a combined range of motion of 169 degrees.  Physical examination revealed pain with forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation; which did not result in or cause functional loss.  There was evidence of pain with weight bearing and non-weight bearing, and on passive range of motion testing.  There was also objective evidence of localized tenderness or pain on palpation of the low back.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner noted that pain, fatigue, lack of endurance, and incoordination significantly limited functional ability with repeated use over time, with forward flexion to 55 degrees, and a combined range of motion of 169 degrees.  The examination was conducted during a flare-up, and pain, fatigue, lack of endurance, and incoordination, cause functional loss, with forward flexion to 55 degrees, and a combined range of motion of 169 degrees.  Physical examination did not reveal a diagnosis of intervertebral disc syndrome (IVDS) or ankylosis of the spine.  Physical examination also did not reveal guarding or muscle spasms of the low back.  The Veteran reported that his low back impacted his ability to work, and reported that he was going to be working for the NFTA, and noted that he had some back pain during training, but was planning on standing and moving as often as possible.

Based on the evidence as outlined above, the Board finds that the symptoms associated with the Veteran's low back strain do not meet the criteria for an initial rating in excess of 20 percent prior to April 18, 2017; warrants a 40 percent rating from April 18, 2017 to August 23, 2017; and does not warrant a rating in excess of 20 percent from August 24, 2017.

The Board finds that the criteria for a rating in excess of 20 percent for a low back strain have not been met, prior to April 18, 2017.  A rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which has not been shown.  The August 2011 examination revealed that the Veteran's low back strain was manifested by, at worst, flexion to 60 degrees, and no ankylosis is asserted or demonstrated.

Therefore, although the Board acknowledges the significant nature of the Veteran's low back pain, there is no evidence that the Veteran is entitled to a rating in excess of 20 percent, prior to Apri1 18, 2017, because his low back disability did not manifest as forward flexion to 30 degrees or less or favorable ankylosis even with consideration of functional impairment due to pain, on repetitive motion, and with flares.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating is warranted for the Veteran's low back strain, from April 18, 2017 to August 23, 2017, the date of the VA treatment record which reflects that the Veteran's low back strain was manifested by, at worst, flexion to 25 degrees.  However, the Board finds that the criteria for a rating in excess of 40 percent for this period have not been met.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  A rating of 100 percent requires unfavorable ankylosis of the entire spine, which has not been shown.

The Board finds that the criteria for a rating in excess of 20 percent for a low back strain have not been met, from August 24, 2017.  The August 2017 examination revealed that the Veteran's low back strain was manifested by, at worst, flexion to 55 degrees, and no ankylosis is asserted or demonstrated.  Notably, the examination was noted to have been conducted during a flare-up and range of motion remained limited but unchanged from initial range of motion with, in pertinent part, forward flexion greater than 30 degrees.  Also, while pain, weakness, fatigability or incoordination were noted to significantly limit functional ability with repeated use over time, range of motion again remained unchanged.  Muscle strength was 4/5; deep tendon reflexes were normal; and sensory examination was normal.  Straight leg raising was positive; the Board notes that the Veteran has established service connection for lower extremity radiculopathy.  Further, following the April 2017 VA treatment record, the Veteran engaged in physical therapy to treat his low back condition.  The Veteran repeatedly stated that his back was improving and had improved since April 2017.

Therefore, although the Board acknowledges the functional impairment due to the Veteran's low back pain, there is no probative evidence that the Veteran is entitled to a rating in excess of 20 percent, from August 24, 2017, because his low back disability did not manifest as forward flexion to 30 degrees or less or favorable ankylosis even with consideration of the factors for consideration as outlined in DeLuca, supra.

Further, an increased rating is not warranted based upon a diagnosis of intervertebral disc syndrome (IVDS) with incapacitating episodes, as the evidence does not reflect a diagnosis of IVDS with incapacitating episodes as defined by regulation.

Further, there is no evidence of separate associated neurological symptomatology that would warrant additional ratings, other than radiculopathy of the right and left lower extremities for which service connection has already been established (and which are not before the Board at this time).


ORDER

Entitlement to an initial rating in excess of 20 percent for low back strain with degenerative disc disease, prior to April 18, 2017, is denied.

Entitlement to a 40 percent rating for low back strain with degenerative disc disease, but no higher, is granted, from April 18, 2017 to August 23, 2017, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for low back strain with degenerative disc disease, from August 24, 2017, is denied.


REMAND

The Veteran's claim for a TDIU must be remanded.

With respect to the Veteran's claim for a TDIU, the AOJ correctly noted in a November 2017 supplemental statement of the case that the Veteran's VA treatment record from June 7, 2017 showed that he had obtained two jobs working as a cab driver and delivering food working over forty hours a week; that the Veteran's VA treatment record from June 12, 2017 indicated that he drove a cab; that VA examination results from August 24, 2017 indicated that he was going to be working for the Niagara Frontier Transportation Authority (NFTA) and underwent training; and that a VA treatment record from November 17, 2017 indicated that the Veteran would be driving for NFTA.  

However, in January 2018, the Veteran submitted information suggesting that he was disabled from work from November 2017 to present due, in pertinent part, to service-connected disability, diabetes mellitus.  In this regard, the Veteran has submitted a copy of a Notice and Proof of Claim for Disability Benefits for his employer indicating that he became disabled on November 21, 2017.  It was reported that he had worked for NFTA from July 2017 to present as a bus operator.  He had been seen earlier in November 2017 by a VA medical facility requesting a work medical clearance note for his diabetes in order to be able to drive public transportation bus.  It appears that the second part of the employer disability form was completed by a health care provider dated in December 2017; the form indicates that the Veteran was unable to work because of diabetes from November 19, 2017 with a return to work date depending upon the Veteran's A1c levels.  Thus, it is not clear whether the Veteran is still gainfully employed.  

Further, if the Veteran is no longer employed, and because the Veteran's service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a), the AOJ should consider whether an extraschedular TDIU is warranted in this case.  See 38 C.F.R. § 4.16(b) (2017); see also Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he is and has been gainfully employed since November 2017.  All appropriate development should be conducted to include obtaining information from the Veteran's last employer, if necessary.

2.  If the Veteran is not gainfully employed, refer the claim to VA's Director of Compensation & Pension for consideration of an extraschedular TDIU rating.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


